                        Case 2:17-cv-03465-SM-JVM Document 217 Filed 04/30/19 Page 1 of 2
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              EASTERN                                                  DISTRICT OF                                     LOUISIANA


                         VIVIAN PATZ, et al.
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
             SUREWAY SUPERMARKET, et al.                                                                               Case Number: 17-3465 "E"

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Susie Morgan                                                       Most, Hass, Lasky, and Murphy                             Dawson, Gordon, and Stephenson
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 January 27, 2019 - January 31, 2019                                Cathy Pepper                                              Brad Newell/Cherie Charles
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                  1/28/2019             X             X         Vivian Patz Paystubs

   2                  1/28/2019             X             X         EATEL Phone Records

   3                  1/28/2019             X             X         Kylie Patz Birth Documents

   4                  1/28/2019             X             X         Vivian Personnel File

   5                  1/28/2019             X             X         Vivian Payroll File

   6                  1/28/2019             X             X         Mike Personnel File

   7                  1/28/2019             X             X         Mike Payroll File

   8                  1/28/2019             X             X         Shelly Jambon 2016 Tax Return

   9                  1/28/2019             X             X         Sureway - SHH Financials

  10                  1/28/2019             X             X         Victoria Spell Personnel File

  11                  1/28/2019             X             X         Denise Esponge Personnel File

            12        1/28/2019             X             X         Personnel File of Brittany Willyard - WHM

            13        1/28/2019             X             X         Medical Record - Vivian Patz - Ochsner Patient Health Summary

            14        1/28/2019             X             X         Medical Record - Vivian Patz - Ochsner Visit 4/15/2016

            15        1/28/2019             X             X         WHM Employee Schedules for January - April 2016

            16        1/28/2019             X             X         WHM Employee Timecards

            17        1/28/2019             X             X         2016 Michael Patz Tax Return

            18        1/28/2019             X             X         2017 Patz Joint Tax Return

            19        1/28/2019             X             X         SSA Statement of Earnings - Vivian Blackledge

            20        1/28/2019             X             X         SSA Statement of Earnings - Michael Patz

            21        1/28/2019             X             X         Checks to Vivian Patz

            25        1/28/2019             X             X         Page 8 - Medical Record - Vivian Patz - Ochsner Visit 6/2/2016
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    2   Pages
                 Case 2:17-cv-03465-SM-JVM Document 217 Filed 04/30/19 Page 2 of 2
✎AO 187A (Rev. 7/87)             EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                             CASE NO.
          VIVIAN PATZ, et al.            vs. SUREWAY SUPERMARKET, et al.                      17-3465 "E"
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

        26     1/28/2019     X       X       Page 27 - Medical Record - Vivian Patz - Ochsner Visit 4/15/2016 and 7/1/2016


        29     1/28/2019     X       X       Pages 256, 258, 323, 332 - Meical Record - Vivian Patz - St. Tammany Parish Hospital

 30            1/28/2019     X       X       June Crosby Personnel File

 9A            1/29/2019     X       X       Updated Statement of Financial Condition with regards to Shelly Jambon




                                                                                            Page     2      of        2      Pages
